                   Case 3:18-cv-00683-VLB Document 57-3 Filed 01/07/19 Page 1 of 1

Kristan M. Maccini

From:                       Lewis Chimes <lchimes@chimeslaw.com>
Sent:                       Wednesday, December 26, 2018 11 :47 AM
To:                         Kristan M. Maccini; David A. Moraghan; Acee, Elizabeth K.
Cc:                         Diana Bohorquez; Mary-Kate Smith
Subject:                    RE: Completion of Gompper Deposition
Attachments:                2019.1.8 Adam Gompper notice of cont. depo.pdf




This is further obstruction on your part. You have zero basis for filing a protective order, but I am happy to discuss your
issues. Attached is the notice of deposition. You'd best get your protective order filed. Instead of jerking me around,
perhaps your time would be better spent preparing your witness.


From: Kristan M. Maccini <kmaccini@hl-law.com>
Sent: Wednesday, December 26, 2018 11:19 AM
To: Lewis Chimes <lchimes@chimeslaw.com>
Subject: Re: Completion of Gompper Deposition




As I told you at the conclusion of his deposition on 12/20, bases on your line and manner of questioning, I am going to
file a motion for protective order and will need a ruling on same before any further depositions of the defendants
proceed.

Sent from my iPhone

On Dec 26, 2018, at 10:15 AM, Lewis Chimes <lchimes@chimeslaw.com > wrote:




        Kristan:

        Please provide dates for completion of Gompper deposition. I am available 1/3,4, 7,10,11,22, 23, 24

        Lewis Chimes
        Law Office of Lewis Chimes
        45 Franklin Street
        Stamford, CT 06901
        203-777-4425
        lchimes@chimeslaw.com
        www.chimeslaw.com



        This email message has been delivered safely and archived online by Mimecast. For more information
        please visit http://www.mimecast.com




                                                            1
                                                                                                     Exhibit 1
